DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.
Claims 1-39 have been canceled. Claims 40-73 are new.
Response to Arguments
As applicant has canceled all previously presented claims, all 35 USC 103 and 112b rejections of record and the claim objections of record have been withdrawn. 
Applicant alleged that new claims 40-73 overcome the prior art of record. However as the new claims appear to be primarily based on the prior claimset and applicant did not provide specific arguments as to why the prior art of record does not teach the claimed features this argument was non-persuasive. 
Claim Objections
Claims 40-73 are objected to because of the following informalities:  Claims 40, 51, and 61 recite “a pattern of light define by a plurality of pixels”, an apparent typo of defined by a plurality of pixels.   Claims 45-50, 56, 57, 59, 60, and 69-73 should recite “further comprising” instead of just “comprising” to denote that these are additional steps . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 43, 44, 54, 55, 67, and 68 recite “the layers”. It is unclear whether this refers to the plurality of cross sectional layers in the repeating step or if it is meant to refer to all deposited layers. The examiner is interpreting the layers to refer to all layers of the finished component. 
Claims 45, 56, and 69 recite “applying the application of radiant energy by scanning at least one build beam over the layer”. It is unclear whether or not the build beam is supposed to also be the pattern of light defined by a plurality of pixels or not and whether that would mean the beam would simultaneously apply the pattern of light to multiple spots while scanning or if the scanning would simply have to go over the plurality of pixels by the time the scanning is finished. 
Claim 59 recites “”sintering the component to burn out the radiant-energy-curable binder”, however claim 51 includes a radiant-energy-curable binder in both the premixed 
Claim 63 recites “wherein at least one of the first binder and the second binder are premixed with the particulate material”. However it is unclear whether this is meant to be in addition to the first and the second binder which are applied in the process and therefore not premixed or if this claim is attempting to remove limitations from its independent claim which is not allowed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 40, 42, 44-46, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoeschmann (US 6423255B1, of record) in view of Gibson (US 20200101534 A1, of record) and Ishikawa (US 20030214571 A1, of record).
With respect to claim 40, Hoeschmann teaches a method for producing a component layer-by-layer, comprising the steps of: depositing a layer of particulate material over a build platform, the layer of particulate material covering a first area (Abstract, Fig. 1a); applying a binder upon the layer , the binder uniformly coating a selected sub-region of the first area (Abstract, C4L24-35, Fig. 1a) selectively curing a second area of the layer with an application of energy, the second area located within the selected sub-region of the first area (Abstract, C4L24-35, Figs. 1a & 1b), the second area comprising a specific pattern that defines a geometry of a cross-sectional layer of the component  wherein the selected sub-region of the first area provides an additional marginal boundary around an outermost perimeter of the cross-sectional layer of the component without conforming to the perimeter of the second area of the cross-sectional layer (C3L63-C4L23, may be applied to whole first area at least onto “respective sub-area”); and repeating the steps of depositing, applying, and selectively curing for respective ones of a plurality of cross-sectional layer of the component. (Abstract, C4L24-35, Fig. 1a).
Hoeschmann fails to explicitly teach applying a radiant-energy-curable binder to the layer, teaching a generic binder instead. In the same field of endeavor, binder printing, Gibson teaches instead applying a radiant-energy-curable binder to the layer so that a selected portion is uniformly coated and curing it (P0085). It would have been obvious to one of ordinary skill in the art to modify the method as taught by above to use 
Further Gibson teaches applying binder to a selected portion of a layer smaller than the first area (P0043-P0044, binder for support in fig. 5A would be smaller than the selected area).
The combination as applied above is silent on the specifics of the radiant energy application. In the same field of endeavor, additive manufacturing, Ishikawa teaches wherein the application of radiant energy is applied by projecting a patterned image comprising a plurality of pixels (P0038). It would have been obvious to one of ordinary skill in the art to scan an image of pixels as taught by Ishikawa in order to achieve high speed exposure (P0009).
With respect to claim 42, Hoeschmann further teaches wherein the selected sub-region comprises a majority of the first area (Abstract, C4L24-35, Figs. 1a & 1b).
With respect to claim 44, Gibson further teaches wherein at least one of the layers is divided into two or more portions, and the particulate material is applied such that the particulate material in at least one of the portions has a different composition then the particulate material in another one of the portions (P0019, Figs. 6A-6B).
With respect to claim 45, Ishikawa further teaches in another embodiment wherein the radiant energy is applied by scanning at least one build beam over the surface of the particulate material (P0038). It would have been obvious to one of ordinary skill in the art to scan an image as taught by Ishikawa in order to achieve high speed exposure (P0009).
(P0038, P0046). 
With respect to claim 49, Gibson further teaches further comprising sintering the component to burn out the binder and consolidate the particulate material (P0002).
Claims 43 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoeschmann (US 6423255B1, of record) in view of Gibson (US 20200101534 A1, of record) and Ishikawa (US 20030214571 A1, of record) as applied to claim 40 above, further in view of Mark (US 20190270254 A1, of record).
With respect to claim 43, the combination as applied above fails to explicitly teach the composition changing from layer to layer, being silent on this. In the same field of endeavor, additive manufacturing, Mark teaches wherein the particulate material is applied such that the particulate material in at least one of the layers has a different composition then the particulate material in another one of the layers (P0013, P0080). It would have been obvious to one of ordinary skill in the art to modify the method as taught by the combination above to vary the composition from layer to layer in order to form a release Layer, which is easily removed (P0013-P0015).
With respect to claim 48, the combination as applied above fails to teach where the particulate material contains a mixture of more than one material, being silent on this. In the same field of endeavor, additive manufacturing, Mark teaches a bimodal particulate size distribution with different compositions (P0080). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to improve mechanical properties (P0080-P0082).
Claim 41 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoeschmann (US 6423255B1, of record) in view of Gibson (US 20200101534 A1, of record) and Ishikawa (US 20030214571 A1, of record) as applied to claim 40 above, further in view of Bredt (US 20050059757 A1, of record).  
With respect to claim 41, the combination as applied above is silent on spray nozzles. In the same field of endeavor, powder based additive manufacturing, Bredt teaches using multiple spray nozzles on the same overall structure to dispense binder (P0008). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Gibson above to apply the binder to the powder (at whatever point in the process) via spray nozzles on some sort of spray bar in order to increase application speed (P0008).
With respect to claim 47, the combination as applied above is silent on spray nozzles. In the same field of endeavor, powder based additive manufacturing, Bredt teaches using spray nozzles to dispense binder (P0008). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Gibson above to apply the binder to the powder (at whatever point in the process) via spray nozzles in order to increase application speed (P0008).
Claims 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoeschmann (US 6423255B1, of record) in view of Gibson (US 20200101534 A1, of record) and Ishikawa (US 20030214571 A1, of record) as applied to claim 49 above, further in view of Tanaka (US 20070187117 A1, of record) 
 (P0036). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to include this infiltration step in order to fill air pores in the final product (P0006, P0036).
Claim(s) 51, 53, 55, 56, 57, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 20200101534 A1, of record) in view of Ishikawa (US 20030214571 A1, of record) and Bredt (US 20050059757 A1, of record). 
With respect to claim 51, Gibson teaches a method for producing a component layer-by-layer, comprising the steps of depositing a layer of particulate material premixed with a radiant-energy-curable binder over a build platform (P0085, Fig. 5), the layer covering a first area (P0085, Fig. 5) applying a radiant-energy-curable binder upon the layer using one or more spray nozzles (P0043-P0044, interface layers are made of separately applied binder); the radiant-energy-curable binder uniformly coating a selected sub-region of the first area (Fig. 5, P0085) selectively curing a second area of the layer with an application of radiant energy, the second area located within the selected sub-region of the first area, the second area comprising a specific pattern that defines a geometry of a cross-sectional layer of the component, (P0085, Fig. 5) wherein the selected sub-region of the first area provides an additional marginal boundary around an outermost perimeter of the cross-sectional layer of the component without conforming to the perimeter of the second area of the cross-sectional layer (Fig. 5); and (P0066, P0085, Fig. 5).
Gibson as applied above is silent on the specifics of the radiant energy application. In the same field of endeavor, additive manufacturing, Ishikawa teaches wherein the application of radiant energy is applied by projecting a patterned image comprising a plurality of pixels (P0038). It would have been obvious to one of ordinary skill in the art to scan an image of pixels as taught by Ishikawa in order to achieve high speed exposure (P0009).
The combination as applied above is silent on applying the binder via spray nozzles. In the same field of endeavor, powder based additive manufacturing, Bredt teaches using multiple spray nozzles on the same overall structure to dispense binder (P0008). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Gibson above to apply the binder to the powder (at whatever point in the process) via spray nozzles on some sort of spray bar in order to increase application speed (P0008).
With respect to claim 52, Bredt teaches using multiple spray nozzles on the same overall structure to dispense binder (P0008). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Gibson above to apply the binder to the powder (at whatever point in the process) via spray nozzles on some sort of spray bar in order to increase application speed (P0008).

(P0083, P0090, Fig. 6A, base plate 610 takes up majority of the area).
With respect to claim 55, Gibson further teaches wherein at least one of the layers is divided into two or more portions, and the particulate material is applied such that the particulate material in at least one of the portions has a different composition then the particulate material in another one of the portions (P0019, Figs. 6A-6B).
With respect to claim 56, Ishikawa also teaches wherein the radiant energy is applied by scanning at least one build beam over the surface of the particulate material (P0038). It would have been obvious to one of ordinary skill in the art to scan an image as taught by Ishikawa in order to achieve high speed exposure (P0009).
With respect to claim 57, Ishikawa further teaches wherein additional radiant energy is applied by scanning at least one build beam over the surface of the particulate material (P0038, P0046).
With respect to claim 59, Gibson further teaches further comprising sintering the component to burn out the binder and consolidate the particulate material (P0002).
Claims 54 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 20200101534 A1, of record) in view of Ishikawa (US 20030214571 A1, of record) and Bredt (US 20050059757 A1 of record)  as applied to claim 51 above, further in view of Mark (US 20190270254 A1, of record).
With respect to claim 54, Gibson as modified above fails to explicitly teach the composition changing from layer to layer, being silent on this. In the same field of endeavor, additive manufacturing, Mark teaches wherein the particulate material is (P0013, P0080). It would have been obvious to one of ordinary skill in the art to modify the method as taught by the combination above to vary the composition from layer to layer in order to form a release Layer, which is easily removed (P0013-P0015).
With respect to claim 58, Gibson fails to teach where the particulate material contains a mixture of more than one material, being silent on this. In the same field of endeavor, additive manufacturing, Mark teaches a bimodal particulate size distribution with different compositions (P0080). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to include more than one material in order to improve mechanical properties (P0080-P0082).
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 20200101534 A1, of record) in view of Ishikawa (US 20030214571 A1, of record)  and Bredt (US 20050059757 A1, of record) as applied to claim 59 above, further in view of Tanaka (US 20070187117 A1, of record) 
With respect to claim 60, Gibson fails to teach further comprising infiltrating a lower-melting- temperature material into the component during or after sintering, being silent on this. In the same field of endeavor, polymer infiltration, Tanaka teaches infiltrating a lower-melting- temperature material into a sintered body (P0036). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to include this infiltration step in order to fill air pores in the final product (P0006, P0036).
Claims 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 20200101534 A1, of record) in view of Kottlingham (US 20180311728 A1, of record) and Ishikawa (US 20030214571 A1, of record). 
With respect to claim 61, Gibson teaches a method for producing a component layer-by-layer, comprising: depositing a layer including a particulate material over a build platform (P0085, powder mixture, Fig. 5), the layer covering a first area (Fig. 5); applying a first binder and a second binder upon the layer (P0085, Fig. 5, P0043-P0044, interface layers are made of separately applied binder, itself made of two binders); curing the first binder using a first curing process (P0081, UV curable resin) and curing the second binder using a second curing process (P0081-P0085, P0107, P0126), wherein at least one of the binders of the layer is deposited so that a selected portion of the first area is uniformly coated with the at least one binder (P0085, Fig. 5, powder delivery system delivers powder binder mixture); wherein at least one of the binders is selectively cured in a second area of the layer smaller than first area (P0107), using radiant energy in a specific pattern that defines the geometry of a cross-sectional layer of the component (Fig. 5, scanner system, P0085 either IR or UV radiant energy); and repeating the steps of depositing, applying, and curing for a plurality of layers until the component is complete (P0066, P0085). Further Gibson teaches applying binder to a selected portion of a layer smaller than the first area wherein the selected sub- region of the first area provides an additional marginal boundary around an outermost perimeter of the at least a portion of the cross-sectional layer of the component without conforming to the perimeter of the second area of the (P0043-P0044, binder for support in fig. 5A would be smaller than the selected area).
Gibson fails to teach curing the first and second binders by using the first and second curing processes (P0121), teaching the first curing process for the first binder (Fig. 5, scanner system, P0085 either IR or UV radiant energy) but being silent on the specific curing method for the second curing process, or it being a different process. In the same field of endeavor, additive manufacturing, Kottlingham teaches a first and second curable binder, wherein the binders are made to cure by a combination of UV and heat radiation (P0016-P0017, UV irradiation, followed by heat curing to fully cure the part). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by choosing a known curing method such as thermal curing to cure the second binder in order to be more easily physically manipulated during processing without damage (P0017).
The combination as applied above is silent on the specifics of the radiant energy application. In the same field of endeavor, additive manufacturing, Ishikawa teaches wherein the application of radiant energy is applied by projecting a patterned image comprising a plurality of pixels (P0038). It would have been obvious to one of ordinary skill in the art to scan an image of pixels as taught by Ishikawa in order to achieve high speed exposure (P0009).
With respect to claim 63, Gibson further teaches wherein at least one of the first and second binders is premixed with the particulate material (P0085).
(P0083, P0090, Fig. 6A, base plate 610 takes up majority of the area).
With respect to claims 65 and 66, Kottlingham further teaches wherein the first and second binders are cured sequentially (P0016-P0017, UV irradiation, followed by heat curing to fully cure the part).
With respect to claim 68, Gibson further teaches wherein at least one of the layers is divided into two or more portions, and the particulate material is applied such that the particulate material in at least one of the portions has a different composition then the particulate material in another one of the portions (P0019, Figs. 6A-6B).
With respect to claim 69, Ishikawa also teaches in another embodiment wherein the radiant energy is applied by scanning at least one build beam over the surface of the particulate material (P0038). It would have been obvious to one of ordinary skill in the art to scan an image as taught by Ishikawa in order to achieve high speed exposure (P0009).
With respect to claim 70, Ishikawa further teaches wherein additional radiant energy is applied by scanning at least one build beam over the surface of the particulate material (P0038, P0046). 
With respect to claim 72, Gibson further teaches further comprising sintering the component to burn out the binder and consolidate the particulate material (P0002).
Claims 67 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 20200101534 A1, of record) in view of Kottlingham (US 20180311728 .
With respect to claim 67, the combination as applied above fails to explicitly teach the composition changing from layer to layer, being silent on this. In the same field of endeavor, additive manufacturing, Mark teaches wherein the particulate material is applied such that the particulate material in at least one of the layers has a different composition then the particulate material in another one of the layers (P0013, P0080). It would have been obvious to one of ordinary skill in the art to modify the method as taught by the combination above to vary the composition from layer to layer in order to form a release Layer, which is easily removed (P0013-P0015).
With respect to claim 71, the combination as applied above fails to teach where the particulate material contains a mixture of more than one material, being silent on this. In the same field of endeavor, additive manufacturing, Mark teaches a bimodal particulate size distribution with different compositions (P0080). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to include more than one material in order to improve mechanical properties (P0080-P0082).
Claims 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 20200101534 A1, of record) in view of Kottlingham (US 20180311728 A1, of record) and Ishikawa (US 20030214571 A1, of record) as applied to claim 72 above, further in view of Tanaka (US 20070187117 A1, of record) .
With respect to claim 73, the combination as applied above fails to teach further comprising infiltrating a lower-melting- temperature material into the component during  (P0036). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to include this infiltration step in order to fill air pores in the final product (P0006, P0036).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741